Order issued April 22, 2014




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                              NO. 01-02-00114-CV
                         ———————————
      ELAINE MARSHALL, INDIVIDUALLY, AS INDEPENDENT
     EXECUTRIX OF THE ESTATE OF E. PIERCE MARSHALL, AS
TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE
    BENEFIT OF E. PIERCE MARSHALL, JR., AS TRUSTEE OF THE
   MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
PRESTON MARSHALL, AS TRUSTEE OF THE BETTYE B. MARSHALL
  LIVING TRUST, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 MARITAL TRUST NUMBER TWO, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE E. PIERCE
   MARSHALL FAMILY TRUST CREATED UNDER THE BETTYE B.
MARSHALL LIVING TRUST INDENTURE DATED OCTOBER 30, 1990,
    AS TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK
   HOLDING TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE
   FOUNDATION, AND AS TRUSTEE OF THE MARSHALL LEGACY
   FOUNDATION; E. PIERCE MARSHALL, JR., INDIVIDUALLY, AS
TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK HOLDING
TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION,
   AND AS TRUSTEE OF THE MARSHALL LEGACY FOUNDATION;
    PRESTON MARSHALL, INDIVIDUALLY, AS TRUSTEE OF THE
    MARSHALL PETROLEUM, INC., STOCK HOLDING TRUST, AS
 TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION, AND AS
  TRUSTEE OF THE MARSHALL LEGACY FOUNDATION; ROBERT
MCINTYRE, AS TEMPORARY ADMINISTRATOR OF THE ESTATE OF
 J. HOWARD MARSHALL, II; MARSHALL PETROLEUM, INC. N/K/A
   TROF, INC.; TROF, INC., F/K/A MARSHALL PETROLEUM, INC.;
FINLEY HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE GRANTOR
   RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J. HOWARD
  MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER TWO, AND
 AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
  KEN FARRAR, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 LIQUIDATING TRUST NUMBER ONE, AND AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, FAMILY TRUST; AND DR. STEPHEN COOK,
  AS TRUSTEE OF THE J. HOWARD MARSHALL, II, LIVING TRUST,
                             Appellants
                             V.
 J. HOWARD MARSHALL, III; HOWARD STERN, AS EXECUTOR OF
 THE ESTATE OF VICKIE LYNN MARSHALL; HARVEY SORENSEN;
          AND FOULSTON & SIEFKIN, L.L.P., Appellees

                            ****

             J. HOWARD MARSHALL, III, Appellant
                             V.
      ELAINE MARSHALL, INDIVIDUALLY, AS INDEPENDENT
    EXECUTRIX OF THE ESTATE OF E. PIERCE MARSHALL, AS
TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE
   BENEFIT OF E. PIERCE MARSHALL, JR., AS TRUSTEE OF THE
   MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
PRESTON MARSHALL, AS TRUSTEE OF THE BETTYE B. MARSHALL
  LIVING TRUST, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 MARITAL TRUST NUMBER TWO, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE E. PIERCE
   MARSHALL FAMILY TRUST CREATED UNDER THE BETTYE B.
MARSHALL LIVING TRUST INDENTURE DATED OCTOBER 30, 1990,
    AS TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK
                             2
   HOLDING TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE
   FOUNDATION, AND AS TRUSTEE OF THE MARSHALL LEGACY
   FOUNDATION; E. PIERCE MARSHALL, JR., INDIVIDUALLY, AS
TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK HOLDING
TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION,
   AND AS TRUSTEE OF THE MARSHALL LEGACY FOUNDATION;
    PRESTON MARSHALL, INDIVIDUALLY, AS TRUSTEE OF THE
    MARSHALL PETROLEUM, INC., STOCK HOLDING TRUST, AS
  TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION, AND AS
  TRUSTEE OF THE MARSHALL LEGACY FOUNDATION; ROBERT
MCINTYRE, AS TEMPORARY ADMINISTRATOR OF THE ESTATE OF
 J. HOWARD MARSHALL, II; MARSHALL PETROLEUM, INC. N/K/A
   TROF, INC.; TROF, INC., F/K/A MARSHALL PETROLEUM, INC.;
FINLEY HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE GRANTOR
   RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J. HOWARD
  MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER TWO, AND
 AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
   KEN FARRAR, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 LIQUIDATING TRUST NUMBER ONE, AND AS TRUSTEE OF THE J.
 HOWARD MARSHALL, II, FAMILY TRUST; DR. STEPHEN COOK, AS
    TRUSTEE OF THE J. HOWARD MARSHALL, II, LIVING TRUST;
   HARVEY SORENSEN; FOULSTON & SIEFKIN, L.L.P.; CHARLES
    KOCH; DON CORDES; AND KOCH INDUSTRIES, INC., Appellees

                           ****

HOWARD STERN, AS EXECUTOR OF THE ESTATE OF VICKIE LYNN
                  MARSHALL, Appellant
                            V.
      ELAINE MARSHALL, INDIVIDUALLY, AS INDEPENDENT
    EXECUTRIX OF THE ESTATE OF E. PIERCE MARSHALL, AS
TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE
   BENEFIT OF E. PIERCE MARSHALL, JR., AS TRUSTEE OF THE
   MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
PRESTON MARSHALL, AS TRUSTEE OF THE BETTYE B. MARSHALL
  LIVING TRUST, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 MARITAL TRUST NUMBER TWO, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE E. PIERCE

                            3
   MARSHALL FAMILY TRUST CREATED UNDER THE BETTYE B.
 MARSHALL LIVING TRUST INDENTURE DATED OCTOBER 30, 1990,
    AS TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK
  HOLDING TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE
   FOUNDATION, AND AS TRUSTEE OF THE MARSHALL LEGACY
   FOUNDATION; E. PIERCE MARSHALL, JR., INDIVIDUALLY, AS
TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK HOLDING
TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION,
   AND AS TRUSTEE OF THE MARSHALL LEGACY FOUNDATION;
    PRESTON MARSHALL, INDIVIDUALLY, AS TRUSTEE OF THE
    MARSHALL PETROLEUM, INC., STOCK HOLDING TRUST, AS
 TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION, AND AS
  TRUSTEE OF THE MARSHALL LEGACY FOUNDATION; ROBERT
MCINTYRE, AS TEMPORARY ADMINISTRATOR OF THE ESTATE OF
 J. HOWARD MARSHALL, II; MARSHALL PETROLEUM, INC. N/K/A
   TROF, INC.; TROF, INC., F/K/A MARSHALL PETROLEUM, INC.;
FINLEY HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE GRANTOR
   RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J. HOWARD
  MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER TWO, AND
 AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
  KEN FARRAR, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 LIQUIDATING TRUST NUMBER ONE, AND AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, FAMILY TRUST; AND DR. STEPHEN COOK,
  AS TRUSTEE OF THE J. HOWARD MARSHALL, II, LIVING TRUST,
                             Appellees


                  On Appeal from the Probate Court No. 2
                           Harris County, Texas
                     Trial Court Case No. 276,815-402


                        MEMORANDUM ORDER

     Appellants   and   cross-appellees,   Elaine   Marshall,   Individually,   as

Independent Executrix of the Estate of E. Pierce Marshall, as trustee of the


                                       4
Marshall Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr., as trustee

of the Marshall Grandchildren’s Trust for the Benefit of Preston Marshall, as

trustee of the Bettye B. Marshall Living Trust, as trustee of the J. Howard

Marshall, II, Marital Trust Number Two, as trustee of the J. Howard Marshall, II,

Living Trust, as trustee of the E. Pierce Marshall Family Trust created under the

Bettye B. Marshall Living Trust Indenture dated October 30, 1990, as trustee of the

Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall Heritage

Foundation, and as trustee of the Marshall Legacy Foundation; E. Pierce Marshall,

Jr., Individually, as trustee of the Marshall Petroleum, Inc., Stock Holding Trust, as

trustee of the Marshall Heritage Foundation, and as trustee of the Marshall Legacy

Foundation; Preston Marshall, Individually, as trustee of the Marshall Petroleum,

Inc., Stock Holding Trust, as trustee of the Marshall Heritage Foundation, and as

trustee of the Marshall Legacy Foundation; Robert McIntyre, as temporary

administrator of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.

n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley Hilliard,

individually, as trustee of the Grantor Retained Annuity Trust, as trustee of the J.

Howard Marshall Charitable Lead Trust, as trustee of the J. Howard Marshall, II,

Liquidating Trust Number Two, and as trustee of the J. Howard Marshall, II,

Family Trust; Ken Farrar, as trustee of the J. Howard Marshall, II, Liquidating

Trust Number One, and as trustee of the J. Howard Marshall, II, Family Trust; and


                                          5
Dr. Stephen Cook, as trustee of the J. Howard Marshall, II, Living Trust

(collectively, “Marshall Family Defendants”), have filed a motion to dismiss their

appeal. No opinion has issued and no party has filed a response to the motion. See

TEX. R. APP. P. 10.1(b), 10.3.

      Accordingly, we grant the motion and dismiss the Marshall Family

Defendants’ appeal. See TEX. R. APP. P. 42.1(a)(1). J. Howard Marshall, III’s

appeal and Howard Stern’s appeal remain pending.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        6